Citation Nr: 0910488	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-17 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for 
neuropathic breast pain, post-operative residual of 
subcutaneous mastectomy of the right breast.

2.  Entitlement to a rating higher than 20 percent for 
neuropathic breast pain, post-operative residual of 
subcutaneous mastectomy of the left breast.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1983 to February 
1986.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in November 2008 by the 
undersigned Veterans Law Judge. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

During the November 2008 hearing, the Veteran's 
representative raised the claims of entitlement to service 
connection for erectile dysfunction, to include as secondary 
to his service-connected neuropathic breast pain, post-
operative residual of subcutaneous mastectomies of the left 
and right breasts, as well as entitlement to service 
connection for depression, to include as secondary to his 
service-connected neuropathic breast pain, post-operative 
residual of subcutaneous mastectomies of the left and right 
breasts.  However, those issues have not been developed or 
adjudicated and are not, therefore, ready for appellate 
review.  Accordingly, those claims are REFERRED to the RO for 
appropriate action.




REMAND

The Veteran is seeking an increased rating for neuropathic 
breast pain, post-operative residual of subcutaneous 
mastectomies of the left and right breasts.  The Veteran is 
currently rated 20 percent for the left breast and 20 percent 
for the right breast under 38 C.F.R. § 4.73, Diagnostic Code 
5321 (2008), which evaluates impairment of the thoracic 
muscle group.  The Veteran may be more appropriately 
evaluated under different or additional diagnostic codes such 
as ratings for scars, impairment of range of motion of his 
arms, surgery of the breasts, or nerve impairments.

The Veteran was afforded a VA examination in December 2007.  
During that examination, the examiner noted that the Veteran 
had undergone simple (total) mastectomies on both breasts.  
However, the RO indicated that the operative report from 
service stated that the Veteran underwent simple subcutaneous 
mastectomies, which the RO found were not be simple 
mastectomies because there was no mention of involvement of 
underlying muscle tissue, according to the supplemental 
statement of the case from March 2007.  Under 38 C.F.R. 
§ 4.116a, Diagnostic Code 7626, a simple mastectomy is 
defined as the removal of all the breast tissue, nipple, and 
a small portion of the overlying skin, but lymph nodes and 
muscles are left intact.  38 C.F.R. § 4.116a, Diagnostic Code 
7626 (2008).  A definitive answer as to the type of breast 
surgery the Veteran underwent is required before the case can 
be finally adjudicated.  

In addition, during the December 2007 examination, the 
examiner noted that the Veteran had difficulty with lifting 
and carrying.  Similarly, during the November 2008 hearing, 
the Veteran indicated that he has a limited range of motion 
of his arms and shoulders due to the residuals of the 
surgery.  It is unclear whether these are residuals of the 
double mastectomies and the complaints were not addressed in 
the VA examination in December 2007.  Furthermore, during the 
November 2008 hearing, the Veteran also indicated that his 
scars are irritated and sensitive, which was also not 
described during the VA examination.  Additionally, the 
Veteran should be evaluated for identification of the nerves 
impaired and the degree of impairment.

A VA examination is necessary in order to access all of the 
residuals stemming from the double mastectomies including a 
discussion regarding the Veteran's complaints of limited 
motion of the shoulders and arms, nerve pain, a proper 
description of the scars, and to identify the type of breast 
surgeries performed on the Veteran.

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran an appropriate 
examination to determine the nature and 
severity of the service-connected neuropathic 
breast pain, post-operative residuals of 
subcutaneous mastectomies of the left and 
right breasts.  

The examiner should identify and completely 
describe all current symptomatology and 
address each of the Veteran's complaints 
associated with the residuals from the 
surgery.  These include but are not limited to 
nerve pain, scar pain, limitation of motion of 
the arms and shoulders.  Include measurements 
and descriptions of the Veteran's scars.  
Identify the nerves impaired and the degree of 
impairment.  Indicate what type of 
mastectomies the Veteran underwent.

The Veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  The pertinent rating criteria 
must be provided to the examiner.  All 
indicated tests and studies should be 
accomplished, and all clinical findings should 
be reported in detail.  

2.  The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with this 
REMAND and to cooperate in the development of 
his case.  

3.  After all of the above actions have been 
completed, readjudicate his claims.  If the 
claims remain denied, issue to the Veteran a 
supplemental statement of the case, and afford 
the appropriate period of time within which to 
respond thereto.  

Thereafter, the case should be returned to the 
Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


